STATE OF MICHIGAN

                           COURT OF APPEALS



RAIDA ADAS,                                                UNPUBLISHED
                                                           November 17, 2015
             Plaintiff-Appellant,

v                                                          No. 318397
                                                           Oakland Circuit Court
WILLIAM BEAUMONT HOSPITAL,                                 LC No. 2011-116424-NH
BEAUMONT HOSPITALS, and MARIANNE
FRANCO, M.D.,

             Defendants,

and

ROYAL OAK SURGICAL ASSOCIATES, P.C.,
and PETER CZAKO, M.D.,

             Defendants-Appellees.


Before: METER, P.J., and WILDER and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J., (concurring).


      I concur in result only.

                                                     /s/ Amy Ronayne Krause




                                         -1-